DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 10 December 2021 has been acknowledged and entered.  
Claims 1, 6, 11, and 16 have been amended.  
No new claims have been added.  
Claims 1-20 are currently pending.   


Response to Amendments and Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (Pub. No. 2016/0224935 A1) in view of Malapitan (Pub. No. US 2004/0220845 A1) in view of Hamblen et al. (US PG Pub. 2005/0171692) in view of Fabian et al. (US PG Pub. 2015/0019384 A1) and Taylor (US PG Pub. 2014/0164167 A1).    
As per Claims 1 and 11, Burnett discloses a system and method for facilitating communications between users in a supply chain, the system and method comprising:
one or more servers ([0004-0009, 0033, 0042]); 
communicatively connected via a network to one or more user devices (Computing systems…connected and exchange data…connection over a network... [0010]).
one or more databases communicatively connected to the servers (Values stored in a database…values from the database …associated with entry... [0032] …data…retrieved from servers running the interaction… [0033]);
the user devices are associated with at least a supplier, a trucking dispatch, and a driver associated with the trucking dispatch ((FIG. 1) Shippers 125, 130, 135 interacting via Shipper and Carrier interaction optimization Platform #105 with Carriers #110, #115, and #120 
notifying a user device associated with the supplier that the supplier has been invited to the project (Carrier accepts a shipment and the supplier is notified that they have matched with a carrier [0037] placing them into the project. "Upon automatically engaging a carrier that meets the acceptable criteria, both the shipper and carrier can be notified via e-mail, text message, phone message, or any combination thereof" [0048]);
receiving, from the user device associated with the supplier, an indication that the supplier approved the invitation (Bid accepted by a shipper (supplier) [0051] which notifies the shipper and carrier interaction optimization platform…associated shipping manifest electronically delivered [0055]);
after receiving the indication, adding the supplier to the project (Driver/carrier accepts the shipment (project) and the shipper (supplier) is added to the project [0037]);
receiving requests to invite additional users to the project, wherein the additional users include at least the trucking dispatch and the driver (Dispatch or driver receive request for a project and accept or reject it [0037]) wherein the request to invite the trucking dispatch is received from the supplier ([0048] Shippers (suppliers) can send invitations to carriers (trucking dispatch) through the interaction optimization platform. The invitations can be electronic messages, such as texts, emails, and the like. The invitation can include a user-input option for the carrier to accept the shipper's invitation to join the network of available carriers. Examples of user-input options can be clickable hyperlinks, buttons such as on a touch screen, confirmation emails or texts, and the like) and the request to invite the driver is received from the trucking dispatch ([0030] In some implementations, when one or more drivers have been specified through the interaction optimization platform, a text message or other electronic communication can be sent to the drivers inviting them to download the carrier (dispatch trucking) interface as a mobile application that will enable them to join the interaction optimization platform);
notifying user devices associated with the additional users of their invitations (Driver confirms desire to join interaction optimization platform [0030]…transmit shipping information…initiated by the selection of suitable carriers using shipper interface… [0044]…Shippers send invitation to carriers… [0048]);
facilitating real-time communications among users associated with the project (...Interaction optimization platform can support the sending of electronic communication between the driver/carrier and the shipper, for example, text messages, video, audio, and the like….[0044]..."communications to/from the driver" [0057]);
providing shipment updates associated with the project to the user devices associated with supplier, and the trucking dispatch via a first dashboard ([0024]-[0025],[0053] Knowing the location of a driver's mobile computing device while he or she is transporting a shipment can allow the interaction optimization platform to determine the location of the shipment and display progress information to the shipper and/or carrier) 
including real-time location of a truck based on GPS information received from a user device associated with the driver ([0060], the location of the shipment, by tracking the location of the driver's hand held device, wearable computing device, or GPS device, can be monitored in real time, with the location data  updated during transit at regular intervals, for example each minute, 5 minutes, 15 minutes, 30 minutes, 1 hour, and the like;  and [0024])The location and/or signaling systems 140 can include GPS location systems, wireless internet systems, cellular phone signaling systems, or a combination of those systems, or another wireless communication system that can receive data or generate data regarding the location of the mobile computing device Knowing the location of a driver's mobile computing device while he or she is transporting a shipment can allow the interaction optimization platform to determine the location of the shipment and display progress information to the shipper and/or carrier); and Delivery status associated with each shipment…delivered, not delivered, in transit, etc.… [0042] shipment location can be updated in the interaction optimization platform…[0057] …posting of routes…shipment information…planned stops…to web sites, webpages, etc... [0065]... "At 920, the shipper display device can display shipment information including the shipment location" [0068]);
displaying, on the first dashboard, a map and a truck location ([0039] The progress interface can include a map 691; the shipment, or load, number 692; the shipment status 693; time and distance information 694 … The map 691 can include a view of the origin and destination of a shipment, the route that has been selected, and an indicator of the current location of the load); and 
	providing updates associated with the project to the user device associated with the driver via a second dashboard ([0053],[0055]).

Burnett does not explicitly disclose, however, Malapitan discloses:
the user devices are associated with at least an end user. ((FIG. 1) Customer Computer #114 and [0028, 0039, 0046]);
servers are configured for: receiving, from a user device of the end user, a request to create a shipment project  (Customer purchases a product triggering a shipment project [0027]);
request including shipment data received from the end user (Shipment data for the user includes (FIG. 1) #102 customer, house address #134 and office address #136. Financial information and shipping information [0031);
creating, in one or more databases, the project based on the request (Customer purchases a product triggering a shipment project [0027]. Each entity per FIG 1. Customer #102, Vendor #104, Shipper #106, has a database where they store the project as shown in (FIG. 2- FIG. 4), all of which communicate on the Network #112 [0029]. Customer Memory (database) 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnett to incorporate the teachings of Malapitan because “it would also be desirable to allow the customer to administer and control shipping-related activities for the various shipping events retrieved by the tracking system” [0007]. 

Burnett in view of Malapitan does not further disclose, however, Hamblen et al. discloses:
wherein the truck location indicator is color coded to indicate a status of a delivery time for the shipment ([0115] FIG. 28 is a screenshot displayed on a display monitor of the system; the screenshot contains a map tracking the trucks in accordance with principles of the present invention. The screenshot of FIG. 28 illustrates the real-time truck status of the trucks for a particular order or from a particular plant. The tree on the left side of the screenshot shows each of the trucks in their appropriate status… The icons representing the trucks are color coded to designate the status of the trucks. The color legend for the status of the trucks is located in the tree on the left side of the screenshot); [0120] FIG. 33 is a screenshot displayed on a display monitor of the system; the screenshot contains a map of the progress of one or more trucks in accordance with principles of the present invention. This screenshot illustrates minute-by-minute truck history data of all sensors displayed in cookie crumb format; each icon represents one-minute (user-definable to within a second) in this exemplary embodiment. Further, the icons are color coded by status in order to further provide a visual summary of a truck's delivery history to the dispatcher. As in other screens, pop-ups provide additional information about the truck, including readings on all of a truck's sensors; also see FIG. 24, which shows 7 miles, 28 and times and locations.  The Examiner interprets this to also be a status of delivery time; also see [0104],[0121],[[0133],[0139],[0190]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burnett in view of Malapitan to include a map with color coded delivery trucks as taught by Hamblen et al. to assist users in viewing their entire fleet at a glance and note the status of individual trucks ([0139]).  
 	
Burnett in view of Malapitan and Hamblen et al. does not explicitly disclose, however, Fabian discloses:
  	providing shipment updates associated with the project to the user devices associated with the end user ([0012], The web site and the profiles described herein are highly accessible through the main website, downloadable mobile apps, and feeds into existing websites. In some embodiments, the subject matter described herein provides a web site that creates barcodes and works with a mobile application enabling any chaffer to do any transaction, including a pickup, or a transfer, or a delivery to the customer. In further embodiments, all of the relevant information is available in real time on the website so that the customer can track the location of his goods (also see [0143],[0152]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burnett in view of Malapitan and Hamblen et al. to include the GPS, mobile device, and App as taught by Fabian in order to contact the user’s actual mobile device to get a real time update ([0143]).  
 	
Burnett in view of Malapitan in view of Hamblen et al. and Fabian does not explicitly disclose, however, Taylor discloses:
displaying, on the first dashboard concurrently with the map (FIG. 3C [320], shows MAP/NAVIGATE on the TRUCKER MENU; FIG. 3C [3621] shows an interactive map display),
 a truck details section ([0028], FIG. 2D [232],  The user may select a shipment from a list of shipment 232. The app may provide a map visualization corresponding to the selected shipment. The map visualization may depict a progress of the trucker 235, and may also provide statistics on the progress of the trucker, see 233-234; also see [0017]). [The Examiner interprets this to be equivalent to the truck details section], 
a messaging section ([0031]-[0032] The user may select a contact, e.g., 282, and engage in a conversation with the contact, 283-284 (receive/send text messages; send button); 
a delivery summary section ([0028] track shipments) [The Examiner interprets this to be equivalent to the delivery summary section], and
 a contacts section ([0032], shows users contacts [289] on a map, see FIG 2i).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burnett in view of Malapitan in view of Hamblen et al. and Fabian to include the dashboard with a map and various sections as taught by Taylor in order to provide an interactive application that truckers/trucking companies and manufacturers can log into and track shipments (Taylor: [0017],[0027]).  

As per Claims 2 and 12, Burnett in view of Malapitan in view of Hamblen et al. in view of Fabian and Taylor discloses the system and method of Claims 1 and 11.  Burnett further discloses:
wherein the updates include whether a truck is experiencing a delay (Teaches weather delays, traffic jams, alerting of possible delays, sending updates if a shipment project is to be delayed to shipper, driver, and carrier [0060]). 

As per Claims 3 and 13, Burnett in view of Malapitan in view of Hamblen et al. in view of Fabian and Taylor discloses the system and method of Claims 1 and 12.  Burnett further discloses:
wherein the updates include real-time locations of a plurality of trucks. (FIG. 1) Location/Signaling System(s) #140 as explained in [0024]. (FIG. 1) #110, #115, and #120 show carriers 1, 2…N each with multiple drivers which represents a plurality of trucks showing real-time location. 

As per Claims 4 and 14, Burnett in view of Malapitan in view of Hamblen et al. in view of Fabian and Taylor discloses the system and method of Claims 1 and 12.  Burnett further teaches:
wherein the real-time communications include voice-based communications ("interaction optimization platform can support the sending of electronic communication between the driver/carrier and the shipper, for example, text messages, video, audio, and the like" [0044]. Additionally, "alert can be an e-mail, a voice message, a text message, an audio alert, a haptic alert, or any combination thereof" [0054]). 

As per Claims 6 and 16, Burnett discloses a system and method for facilitating communications between users in a supply chain, the system and method comprising:
one or more servers ([0004-0009, 0033, 0042]); 
communicatively connected via a network to one or more user devices (Computing systems…connected and exchange data…connection over a network...[0010]);
one or more databases communicatively connected to the servers (Values stored in a database…values from the database …associated with entry...[0032] …data…retrieved from servers running the interaction… [0033]);
the user devices are associated with at least a supplier, a trucking dispatch, and a driver associated with the trucking dispatch ((FIG. 1) Shippers #125, #130, #135 interacting via Shipper and Carrier interaction optimization Platform #105 with Carriers #110, #115, and #120 which represent dispatch operations with their Drivers. Their interaction can be performed on an application on a hand-held device such as a cell-phone [0025]);
 	the servers are configured for: receiving, from a user device of the supplier, a request to create a project, the request including shipment data received from the supplier ((FIG. 1) Shipper and Carrier Interaction Optimization Platform #105 allows shippers); 
receiving, from the user devices associated with the trucking dispatch, indications that the invitations have been approved, adding the trucking dispatch to the project (Dispatch or driver receive request for a project and accept or reject it [0037]);
receiving requests from the trucking dispatch to invite additional users to the project, wherein the additional users include at least the driver [0030] In some implementations, when one or more drivers have been specified through the interaction optimization platform, a text message or other electronic communication can be sent to the drivers inviting them to download the carrier (dispatch trucking) interface as a mobile application that will enable them to join the interaction optimization platform), and (Dispatch or driver receive request for a project and accept or reject it [0037]);
 	notifying user devices associated with the additional users of their invitations (Driver confirms desire to join interaction optimization platform [0030]. …transmit shipping 
facilitating real-time communications among users associated with the project (...Interaction optimization platform can support the sending of electronic communication between the driver/carrier and the shipper, for example, text messages, video, audio, and the like….[0044]..."communications to/from the driver" [0057]);
providing shipment updates associated with the project to the user devices associated with the supplier, and the trucking dispatch via a first dashboard ([0024]-[0025],[0053] Knowing the location of a driver's mobile computing device while he or she is transporting a shipment can allow the interaction optimization platform to determine the location of the shipment and display progress information to the shipper and/or carrier) 
including real-time location of a truck based on GPS information received from a user device associated with the driver ([0060], the location of the shipment, by tracking the location of the driver's hand held device, wearable computing device, or GPS device, can be monitored in real time, with the location data updated during transit at regular intervals, for example each minute, 5 minutes, 15 minutes, 30 minutes, 1 hour, and the like;  and [0024])The location and/or signaling systems 140 can include GPS location systems, wireless internet systems, cellular phone signaling systems, or a combination of those systems, or another wireless communication system that can receive data or generate data regarding the location of the mobile computing device Knowing the location of a driver's mobile computing device while he or she is transporting a shipment can allow the interaction optimization platform to determine the location of the shipment and display progress information to the shipper and/or carrier); and Delivery status associated with each shipment…delivered, not delivered, in transit, etc.… [0042] shipment location can be updated in the interaction optimization platform…[0057] …posting of routes…shipment information…planned stops…to web sites, 
displaying, on the first dashboard, a map and a truck location ([0039] The progress interface can include a map 691; the shipment, or load, number 692; the shipment status 693; time and distance information 694 … The map 691 can include a view of the origin and destination of a shipment, the route that has been selected, and an indicator of the current location of the load); and 
providing updates associated with the project to the user device associated with the driver via a second dashboard ([0053],[0055]).
 	Burnett does not teach the following, however, Malapitan teaches: 
wherein: the user devices are associated with at least an end user ((FIG. 1) Customer Computer #114 and [0028, 0039, 0046]);
creating, in the databases, the project based on the request (Customer purchases a product triggering a shipment project [0027]. Each entity per FIG 1. Customer #102, Vendor #104, Shipper #106, has a database where they store the project as shown in (FIG. 2- FIG. 4), all of which communicate on the Network #112 [0029]. Customer Memory (database) #214 FIG. 2 [0036]. Vendor Memory (database) #314 FIG. 3 [0043]. Shipper Memory (database) #414 FIG. 4 [0044]);
notifying a user device associated with the end user that the end user has been invited to the project (Customer (end user) requests a shipment (project) and shipment process 
receiving, from the user devices associated with the end user, indications that the invitations have been approved, adding the end user to the project (Customer identifies product and processes transaction with vendor starting shipping process [0031-0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnett to incorporate the teachings of Malapitan because “it would also be desirable to allow the customer to administer and control shipping-related activities for the various shipping events retrieved by the tracking system” [0007].

Burnett in view of Malapitan does not teach the following, however, Hamblen et al. teaches:
wherein the truck location indicator is color coded to indicate a status of a delivery time for the shipment ([0115] FIG. 28 is a screenshot displayed on a display monitor of the system; the screenshot contains a map tracking the trucks in accordance with principles of the present invention. The screenshot of FIG. 28 illustrates the real-time truck status of the trucks for a particular order or from a particular plant. The tree on the left side of the screenshot shows each of the trucks in their appropriate status. The map on the right side of the screenshot shows the real-time position of each vehicle or truck along with user configured points of interest (i.e. batch plants, mechanic shops and the like). The icons representing the trucks are color coded to designate the status of the trucks. The color legend for the status of the trucks is located in the tree on the left side of the screenshot); ([0120] FIG. 33 is a screenshot displayed on a display monitor of the system; the screenshot contains a map of the progress of one or more trucks in accordance with principles of the present invention. This screenshot illustrates minute-by-minute truck history data of all sensors displayed in cookie crumb format; each icon represents one-minute (user-definable to within a second) in this also see FIG. 24, which shows 7 miles, 28 and times and locations.  The Examiner interprets this to also be a status of delivery time; also see [0104],[0121],[[0133],[0139],[0190]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burnett in view of Malapitan to include a   map with color coded delivery trucks as taught by Hamblen et al. to assist users in viewing their entire fleet at a glance and note the status of individual trucks ([0139]). 

Burnett in view of Malapitan and Hamblen et al. does not explicitly disclose, however, Fabian discloses:
  	providing shipment updates associated with the project to the user devices associated with the end user ([0012] The web site and the profiles described herein are highly accessible through the main website, downloadable mobile apps, and feeds into existing websites. In some embodiments, the subject matter described herein provides a web site that creates barcodes and works with a mobile application enabling any chaffer to do any transaction, including a pickup, or a transfer, or a delivery to the customer. In further embodiments, all of the relevant information is available in real time on the website so that the customer can track the location of his goods (also see [0143],[0152]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burnett in view of Malapitan and Hamblen et al. to include the GPS, mobile device, and App as taught by Fabian in order to contact the user’s actual mobile device to get a real time update ([0143]).  

Burnett in view of Malapitan in view of Hamblen et al. and Fabian does not explicitly disclose, however, Taylor discloses:
displaying, on the first dashboard concurrently with the map (FIG. 3C [320], shows MAP/NAVIGATE on the TRUCKER MENU; FIG. 3C [3621] shows an interactive map display),
 a truck details section ([0028], FIG. 2D [232],  The user may select a shipment from a list of shipment 232. The app may provide a map visualization corresponding to the selected shipment. The map visualization may depict a progress of the trucker 235, and may also provide statistics on the progress of the trucker, see 233-234; also see [0017]), [The Examiner interprets this to be equivalent to the truck details section], 
a messaging section ([0031]-[0032] The user may select a contact, e.g., 282, and engage in a conversation with the contact, 283-284 (receive/send text messages; send button); 
a delivery summary section ([0028] track shipments), [The Examiner interprets this to be equivalent to the delivery summary section], and
 a contacts section ([0032], shows users contacts [289] on a map, see FIG 2i).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burnett in view of Malapitan in view of Hamblen et al. and Fabian to include the dashboard with a map and various sections as taught by Taylor in order to provide an interactive application that truckers/trucking companies and manufacturers can log into and track shipments (Taylor: [0017],[0027]).  

As per claims 7 and 17, Burnett in view of Malapitan in view of Hamblen et al. in view of Fabian and Taylor discloses the system and method of Claims 6 and 16. Burnett further discloses:
wherein the updates include whether a truck is experiencing a delay (Teaches weather delays, traffic jams, alerting of possible delays, sending updates if a shipment project is to be delayed to shipper, driver, and carrier [0060]). 

As per Claims 8 and 18, Burnett in view of Malapitan in view of Hamblen et al. in view of Fabian and Taylor discloses the system and method of Claims 6 and 16. Burnett further discloses:
wherein the updates include real-time locations of a plurality of trucks ((FIG. 1) Location/Signaling System(s) #140 as explained in [0024]. (FIG. 1) #110, #115, and #120 show carriers 1, 2…N each with multiple drivers which represents a plurality of trucks showing real-time location). 

As per Claims 9 and 19, Burnett in view of Malapitan in view of Hamblen et al. in view of Fabian and Taylor discloses the system and method of Claims 6 and 16.  Burnett further discloses:
wherein the real-time communications include voice-based communications ("interaction optimization platform can support the sending of electronic communication between the driver/carrier and the shipper, for example, text messages, video, audio, and the like" [0044]. Additionally, "alert can be an e-mail, a voice message, a text message, an audio alert, a haptic alert, or any combination thereof" [0054]). 

Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Malapitan in view of Hamblen et al. in view of Fabian and Taylor as applied to claims 1, 6, 11, and 16 above, and further in view of Mowat (U.S. Pub. No. 2012/0095935 A1), hereinafter Mowat.
As per Claims 5 and 15, Burnett in view of Malapitan in view of Hamblen et al. in view of Fabian and Taylor discloses the system and method of claims 1 and 11.
Burnett in view of Malapitan in view of Hamblen et al. in view of Fabian and Taylor does not teach a storage yard, however, Mowat teaches:
wherein the additional users further include a storage yard (Storage yard outside of a distribution center (DC) used for drivers to stage their truck and trailer, validating paperwork and load ([0055-0056],[0059]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Burnett in view of Malapitan in view of Hamblen et al. in view of Fabian and Taylor to incorporate the teachings of Mowat because carriers can drop trailers into the yard and avoid incurring detention and demurrage charges for the vendor if there is any warehouse receiving backups or if delivery was required to be made outside of the scheduled appointment window creating convenience and cost savings for the drivers and dispatchers [0055].

As per Claims 10 and 20, Burnett in view of Malapitan in view of Hamblen et al. in view of Fabian and Taylor discloses the system and method of Claims 6 and 16.
 	Burnett in view of Malapitan in view of Hamblen et al. in view of Fabian and Taylor  does not teach a storage yard, however, Mowat teaches:
wherein the additional users further include a storage yard (Storage yard outside of a distribution center (DC) used for drivers to stage their truck and trailer, validating paperwork and load [0055-0056, 0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Burnett in view of Malapitan in view of Hamblen et al. in view of Fabian and Taylor to incorporate the teachings of Mowat because carriers can drop trailers into the yard and avoid incurring detention .

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	1)  Selvaraj, Sendurr, "Mobile Application For Shipping Goods For Individuals And Truckers In India"  01/2017, University of South Carolina Scholar Commons; 63 pages.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314



                                                                                                                                                                                                       /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628